Title: To John Adams from William Bentley, 17 July 1819
From: Bentley, William
To: Adams, John


				
					Sir,
					Salem Mass. July 17. 1819.
				
				Having been requested by J Marston Esqr to send to him through your hand, a copy of the Mecklenburg N C. resolutions as printed in the Essex Register, June 5. I have taken the liberty of adding another copy for your own use, as he assured me you had sent your own copy to a friend.With increased affection, / & with the highest reverence of your personal virtues, / & unrivalled public services to your Country, / your devoted Servant, 
				
					William Bentley.
				
				
			